DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 and 10-18 are pending. Claims 1, 12, and 13 have been amended as per Applicants' request. Claims 9 and 19 have been canceled as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on August 10, 2022
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.

Allowable Subject Matter
Claims 1-8 and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details, “the apparatus having a configurable information memory configured to store configuration information of an access control rule for monitoring access to the memory module”, “identify a data access command based on whether an access address included in the data access command is directed to a predetermined storage region of the memory module wherein the control unit is further configured to: when the access address is directed to the predetermined storage region … wherein a portion of the predetermined storage region corresponding to the information processing command for configuring the information memory is set not to be used for storing data”, and “when the access address is directed a storage region of the memory module other than the predetermined storage region, allow for data access operation to the directed storage region based on the data access command”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Applicant clarifies in remarks dated August 10, 2022, that “the memory module includes a predetermined storage region and a storage region other than the predetermined storage region. Different access operations will be performed for respective data access commands directed to the two regions. When the access address is directed to the storage region other than the predetermined storage region, the control unit is configured to allow for a data access operation to the memory module, which may be similar to a normal memory access operation. However, when an access address included in a data access command is directed to the predetermined storage region, the control unit may operate differently. In particular, the control unit may generate an information processing command and configures the information memory or provides the information processing command to the memory module. Under such condition, since the control unit decodes or in other manners interprets the received data access command, the normal memory access operation may not be performed to the targeted access address in the predetermined storage region, and accordingly, the predetermined storage region is reserved and set not to be used for storing data”.
Applicants’ amendment to the claims as well as within the remarks also further clarify the informational memory in the claims is “to store configuration information of an access control rule for monitoring access to the memory module” which would be different from the memory as described in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136        

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136